--------------------------------------------------------------------------------

Exhibit 10.4

LETTER AGREEMENT

May 4, 2010

To:     The Undersigned Transferees

 

Gentlemen:

          Re:      Share Allocation and Transfer

          As you know, Highland Ridge, Inc. (the “Company”), TEC Technology
Limited (“TEC Technology”), and Wong Hua Peng Phillip (“Wong”) are parties to a
certain share exchange agreement, dated of even date herewith (the “Share
Exchange Agreement”), pursuant to which the Company acquired 100% of the issued
and outstanding capital stock of TEC Technology and its operating subsidiaries
from Wong, in exchange for the issuance to Wong of 19,194,421 shares of the
Company’s common stock, par value $0.001 (the “Common Stock”), constituting
63.60% of the Company’s issued and outstanding capital stock on a fully-diluted
basis as of and immediately after the consummation of the transactions
contemplated by the Share Exchange Agreement. Subject to the terms and
conditions of this Agreement, and upon the consummation of the transactions
contemplated by the Share Exchange Agreement, Wong desires to transfer and
assign to each of the persons listed on Schedule 1 hereof (the “Transferees”),
an aggregate of 1,397,049 shares of Common Stock from the shares issuable to
Wong in connection with the consummation of the transactions contemplated by the
Share Exchange Agreement, as consideration for services provided by them to the
Company and/or its subsidiaries in connection with the consummation of the Share
Exchange Agreement. Any capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Share Exchange Agreement.

          NOW, THEREFORE, for and in consideration of the covenants set forth
herein and the mutual benefits to be gained by the parties signatory hereto, and
other good and valuable consideration, the receipt and adequacy of which are now
and forever acknowledged and confessed, the parties hereto hereby agree and
intend to be legally bound as follows:

          1.      Share Allocation and Transfer.

                    (a)      Transfer Shares. Subject to the terms and
conditions of this letter agreement (this “Agreement”), and only upon the
consummation of the transactions contemplated by the Share Exchange Agreement,
Wong hereby transfers and assigns to each Transferee, and each Transferee
accepts and assumes, all of Wong’s right, title and interest in and to the
number of shares of the Common Stock set forth opposite such Transferee’s name
in Schedule 1 attached hereto (the “Transfer Shares”), which are issuable to the
Transferor in connection with the consummation of the transactions contemplated
by the Share Exchange Agreement, in consideration for the services performed by
each Transferee. The Shares shall be issued to the Transferees rather than to
Wong and the number of shares issuable to Wong in connection with the Share
Exchange Agreement shall be appropriately reduced.

                    (b)      Representations and Warranties of the Transferees.
In connection with the transfer of the Shares to the Transferees pursuant to
Section 1 above, each of the Transferees hereby represents and warrants to Wong
and the Company as follows:

--------------------------------------------------------------------------------

                                   (i) Transferee acknowledges that the Company
has made no representation to Transferee regarding the Company, its business or
prospects.

                                   (ii) Transferee is accepting the Transfer
Shares for investment for Transferee’s own account only, not as a nominee or
agent, and not with a view to, or for resale in connection with, any
“distribution” of the Transfer Shares within the meaning of the Securities Act
of 1933, as amended (the “Securities Act”). By executing this Agreement,
Transferee represents that Transferee does not have any contract, undertaking,
agreement, or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Transfer Shares.

                                   (iii) Transferee has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of investment in the Company and has had full access to all
the information it considers necessary or appropriate to make an informed
investment decision with respect to the Transfer Shares.

                                   (iv) The Transferee understands that the
Transfer Shares have not been registered under the Securities Act and, if issued
in accordance with the provisions of this Agreement, will be issued by reason of
a specific exemption from the registration provisions of the Securities Act
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Transferee’s representations as expressed herein.
The non-registration shall have no prejudice with respect to any rights,
interests, benefits and entitlements attached to the Transfer Shares in
accordance with the Company’s charter documents or the laws of its jurisdiction
of incorporation.

                                   (v) The Transferee understands that the
Transfer Shares are characterized as “restricted securities” under the
Securities Act inasmuch as this Agreement contemplates that, if acquired by the
Transferee pursuant hereto, the Transfer Shares would be acquired in a
transaction not involving a public offering. The allocation and delivery of the
Transfer Shares hereunder have not been registered under the Securities Act or
the securities laws of any state of the U.S. and that the transfer of the
Transfer Shares is being effected in reliance upon an exemption from
registration afforded either under Section 4(2) of the Securities Act for
transactions by an issuer not involving a public offering. The Transferee
further acknowledges that if the Transfer Shares are issued to the Transferee in
accordance with the provisions of this Agreement, such Transfer Shares may not
be resold without registration under the Securities Act or the existence of an
exemption therefrom. The Transferee represents that it is familiar with Rule 144
promulgated under the Securities Act, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.

                                   (vi) Transferee is an “accredited investor”
within the meaning of Rule 501 under the Securities Act and Transferee was not
organized for the specific purpose of acquiring the Transfer Shares.

                                   (vii) Transferee is not accepting the
Transfer Shares as a result of any advertisement, article, notice or other
communication regarding the Transfer Shares published in any newspaper, magazine
or similar media or broadcast over television or radio or presented at any
seminar or any other general solicitation or general advertisement.

                                   (viii) Transferee acknowledges that the
certificate evidencing the Transfer Shares will bear a restrictive legend
referring to the transfer limitations applicable under the Securities Act and
applicable state securities laws.

- 2 -

--------------------------------------------------------------------------------

                    (c)      Indemnification. Each Transferee agrees to
indemnify and hold harmless the Company from and against all liability, damage,
losses, costs and expenses (including reasonable attorneys’ fees and court
costs) which they may incur by reason of any breach of the representations and
warranties made by such Transferee herein, or in any document provided by such
Transferee to the Company.

                    (d)      General Release of All Claims. In consideration of
the delivery of the Transfer Shares described in Section 2(b) above, each of the
Transferees, for itself and its heirs, successors, and assigns, hereby
voluntarily acquits, releases and forever discharges the Company, TEC Technology
Limited, and their respective agents, its present and former officers,
directors, (trade) partners, employees, consultants, affiliates, parents,
subsidiaries, related entities, predecessors, heirs, successors, and assigns
(collectively, the “Covered Persons”) of and from any and all claims, demands,
actions, causes of action, suits, contracts, covenants, promises, damages,
judgments, liabilities, debts, costs and expenses whatsoever (collectively, the
“Claims”), both at law or in equity, whether known or unknown, which such
Transferee has, has had or may hereafter have against the Covered Persons, on
account of any matter, cause, transaction, event, occurrence, agreement or thing
of any kind occurring at any time from the beginning of the world up to the date
of, or contemporaneously with, this Agreement (including any Claims for issuance
of equity securities in the Company in connection with the transactions
contemplated by the Share Exchange Agreement) and including any claims for
failure to pay for services rendered to a Covered Person.

          2.      Amendments/Waiver. This Agreement may not be changed orally or
modified, amended or supplemented without an express written agreement executed
by the Company, Wong and the Transferees. No waiver of any of the provisions or
conditions hereof or any of the rights of a party hereto shall be effective or
binding unless such waiver shall be in writing and signed by the party claimed
to have given or consented thereto. This Agreement is intended to be for the
sole benefit of the parties hereto and their respective successors, heirs and
permitted assigns, and none of the provisions herein are intended to be, nor
shall they be construed to be, for the benefit of any third person. This
Agreement shall be binding upon and inure to the benefit of each party’s
respective successors, heirs and permitted assigns, and the rights and
obligations of the parties hereunder may not be assigned without the written
consent of all parties hereto.

          3.      Notices. All notices, communications and instructions required
or desired to be given under this Agreement must be in writing and shall be
deemed to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier to the address provided for each party in the
signature page hereto (or to such other address and to the attention of such
other person as any of the above may have furnished to the other parties in
writing and delivered in accordance with the provisions set forth above), with a
copy to: Pillsbury Winthrop Shaw Pittman LLP, 2300 N Street, NW, Washington, DC
20037-1122; Attn.: Louis A. Bevilacqua, Esq., Tel. (202) 663-8358, Fax. (202)
663-8007, Email: louis.bevilacqua@pillsburylaw.com.

          4.      Choice of Law, Jurisdiction and Venue. This Agreement shall be
governed by the laws of the State of New York without regard to principles of
conflict of laws, except to the extent that federal law may apply. Any dispute
shall be subject to the jurisdiction of the courts of New York, New York and the
parties agree to subject themselves to the jurisdiction of the courts in New
York County, New York.

          5.      Complete Agreement. This Agreement contains the entire
agreement of the parties relating to the subject matter hereof. This Agreement
and its terms may not be changed orally but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought. It is understood that this
Agreement may be prepared and executed in both the English and Chinese
languages, with both versions having legal efficacy. If a dispute arises as to
the interpretation of a particular provision of this Agreement because of
differences between the Chinese and English languages, the English version shall
prevail.

- 3 -

--------------------------------------------------------------------------------

          6.      Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

          7.      Binding Effect. This Agreement shall be binding upon the
parties hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors, successors and assigns.

[Remainder of Page Left Blank Intentionally]

- 4 -

--------------------------------------------------------------------------------

          If this Side Letter correctly states your understanding of our
agreement, please indicate your consent and approval by executing in the blank
provided for your signature below.

Very truly yours,

 

________________________________
Wong Hua Peng Phillip

 

Address for Notice:

c/o Anhui TEC Tower Co., Ltd.
Xinqiao Industrial Park
Jingde County, Anhui Province, 242600
People’s Republic of China


--------------------------------------------------------------------------------

Agreed to and accepted this ___ day of _____________, 2010:


HIGHLAND RIDGE, INC.

 

By: ___________________________________
Name: Chun Lu
Title: Chief Executive Officer


Address for Notice:

c/o Anhui TEC Tower Co., Ltd.
Xinqiao Industrial Park
Jingde County, Anhui Province, 242600
People’s Republic of China
Attention: Chief Executive Officer


 

[TRANSFEREE SIGNATURE PAGES FOLLOW]

 

[Signature Page to Side Letter]

--------------------------------------------------------------------------------

[SIGNATURE PAGE FOR TRANSFEREES]

If an Individual:

 

_______________________________________
(Print Name Above)

 

_______________________________________
(Sign Name Above)

 

If an Entity:

 

_______________________________________
(Print Name Above)

By: ____________________________________
Name:
Title:

Address for Notice: See Schedule 1

 

 

[Signature Page to Side Letter]

--------------------------------------------------------------------------------

SCHEDULE 1



Transferee Name

Address for Notice/ Delivery

Identification Number
Transfer
Shares Percentage of
Outstanding
Shares JUAN CHENG




Room 4002, RongChao
Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic
of China
342530197009230046




211,584




0.70%




XIAOZHONG
JIANG



Room 4002, RongChao
Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic
of China
330123197412264810




200,000




0.66%




YIPING ZHU




Room 4002, RongChao
Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic
of China
330123198002104827




50,000




0.17%




DEBIN CHEN




Room 4002, RongChao
Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic
of China
320831197103123818




20,000




0.07%




LIANG HUANG




Room 4002, RongChao
Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic
of China
321183198509042210




100,000




0.33%




LIPING YANG




Room 4002, RongChao
Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic
of China
341182196707081243




76,000




0.25%




XIAOQIONG PENG




Room 4002, RongChao
Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic
of China
632128700627004




73,314




0.24%




YINSHU NIE
Room 4002, RongChao
Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic
of China 132222196410220037
61,095
0.20%



--------------------------------------------------------------------------------




Transferee Name

Address for Notice/ Delivery

Identification Number
Transfer
Shares Percentage of
Outstanding
Shares JINSONG WANG




Room 4002, RongChao
Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic
of China
330123196608225712




210,948




0.70%




JIANMIMG WANG




Room 4002, RongChao
Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic
of China
511027197607259151




61,125




0.20%




RUNDONG PAN




Room 4002, RongChao
Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic
of China
330123197310311815




71,858




0.24%




XIAOLE YAN




Room 4002, RongChao
Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic
of China
33052319641127052X




61,125




0.20%




CHUNHONG LV




Room 4002, RongChao
Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic
of China
220602196901050923




100,000




0.33%




KAI SUN




Room 4002, RongChao
Landmark
4028 Jintian Rd, Futian District
Shenzhen, People’s Republic
of China
447886149




100,000




0.33%




Total     1,397,049 4.63%


--------------------------------------------------------------------------------